Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/675,240 filed on November 06, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title of the invention is suggested:
“Display Panel and Display Device for Improving Display Effect”



Close of Prosecution on the Merits
6.	The following claims 1-6, 8-16 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness. Or, the applicant further requires to amend/clarify the claim languages as underlined.
1. (Currently Amended) A display panel, comprising:
a plurality of pixel elements and a first power supply line, wherein each of the plurality of  pixel elements comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixels comprises a light-emitting element and a pixel circuit, and an anode of the light-emitting element is electrically connected with the first power supply line through the pixel circuit;
wherein the plurality of sub-pixels comprise a first type of sub-pixels and a second type of sub-pixels, wherein a turn-on voltage of the light-emitting element in each of the first type of sub-pixels is lower than a turn-on voltage of the light-emitting element in each of the second type of sub-pixels; and
a first equivalent resistor between the anode of the light-emitting element in each of the first type of sub-pixels and the first power supply line, and a second equivalent resistor between the anode of the light-emitting element in each of the second type of sub-pixels and the first power supply line, wherein a resistance of the first equivalent resistor is larger than a resistance of the second equivalent resistor.

wherein the resistance of the first equivalent resistor is a sum of resistances of active layers of all of the plurality of thin film transistors electrically connected between the first power supply line and the anode of the light-emitting element in one of the first type of sub-pixels; and
wherein the resistance of the second equivalent resistor is a sum of resistances of active layers of all of the plurality of thin film transistors electrically connected between the first power supply line and the anode of the light-emitting element in one of the second type of sub-pixels.
3. (Currently Amended) The display panel according to claim 2, wherein the active layers of each of the plurality of thin film transistors comprises a channel area, and a source electrode area and a drain electrode area located respectively on two sides of the channel area;
wherein the resistance of the first equivalent resistor is a sum of resistances of of the plurality of thin film transistors electrically connected between the first power supply line and the anode of the light-emitting element in one of the first type of sub-pixels; and
wherein the resistance of the second equivalent resistor is a sum of resistances of of the plurality of thin film transistors electrically connected between the first power supply line and the anode of the light-emitting element in one of the second type of sub-pixels.
4. (Currently Amended) The display panel according to claim 3, wherein the first type of sub-pixels comprise sub-pixels in a first color, and the second type of sub-pixels comprise sub-pixels in a third color; and
for at least one electrode area of the source electrode area and the drain electrode area of the plurality of thin film transistors in a same position in different sub-pixels, a resistance of the at least one electrode area of the plurality of thin film transistors in the same position in each sub-pixel in the first color is larger than a resistance of the at least one electrode area of the plurality of thin film transistors in the same position in each sub-pixel in the third color, and
a resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the first color is same as resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the third color.
5. (Currently Amended) The display panel according to claim 3, wherein the first type of sub-pixels comprise sub-pixels in a second color, and the second type of sub-pixels comprise sub-pixels in a third color; and
for at least one electrode area of the source electrode area and the drain electrode area of the plurality of thin film transistors in a same position in different sub-pixels, a resistance of the electrode area of the plurality of thin film transistors in the a resistance of the at least one electrode area of the plurality of thin film transistors in the same position in each sub-pixel in the third color, and
a resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the second color is same as resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the third color.
6. (Currently Amended) The display panel according to claim 4, wherein the first type of sub-pixels further comprise sub-pixels in a second color; and
the resistance of the at least one electrode area of the plurality of thin film transistors in the same position in each sub-pixel in the second color is larger than a resistance of the at least one electrode area of the plurality of thin film transistors in the same position in each sub-pixel in the third color, and
the resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the second color is same as resistance of the other electrode area of the plurality of thin film transistors in each sub-pixel in the third color.
8. (Currently Amended) The display panel according to claim 4, wherein a cross-sectional area of the at least one electrode area with a larger resistance is smaller than a cross-sectional area of the at least one electrode area with a smaller resistance;
at least one electrode area with the larger resistance is larger than or equal to a resistivity of the at least one electrode area with the smaller resistance; and
a length of the at least one electrode area with the larger resistance is larger than or equal to a length of the at least one electrode area with the smaller resistance.
9. (Currently Amended) The display panel according to claim 4, wherein a resistivity of the other electrode area with a larger resistance is larger than a resistivity of the other electrode area with a smaller resistance;
a length of the other electrode area with the larger resistance is the same as a length of the other electrode area with the smaller resistance; and
a cross-sectional area of the other electrode area with the larger resistance is the same as a cross-sectional area of the other electrode area with the smaller resistance.
10. (Currently Amended) The display panel according to claim 4, wherein a length of the at least one electrode area with a larger resistance is larger than a length of the at least one electrode area with a smaller resistance;
a cross-sectional area of the at least one electrode area with the larger resistance is the same as a cross-sectional area of the at least one electrode area with the smaller resistance; and
a resistivity of the at least one electrode area with the larger resistance is the same as a resistivity of the at least one electrode area with the smaller resistance.
a second color are green sub-pixels, and the sub-pixels in the third color are blue sub-pixels.
12. (Currently Amended) The display panel according to claim 5, wherein a cross-sectional area of the at least one electrode area with a larger resistance is smaller than a cross-sectional area of the at least one electrode area with a smaller resistance;
a resistivity of the at least one electrode area with the larger resistance is larger than or equal to a resistivity of the at least one electrode area with the smaller resistance; and
a length of the at least one electrode area with the larger resistance is larger than or equal to a length of the at least one electrode area with the smaller resistance.
13. (Currently Amended) The display panel according to claim 5, wherein a resistivity of the at least one electrode area with a larger resistance is larger than a resistivity of the at least one electrode area with a smaller resistance;
a length of the at least one electrode area with the larger resistance is the same as a length of the at least one electrode area with the smaller resistance; and
a cross-sectional area of the at least one electrode area with the larger resistance is the same as a cross-sectional area of the at least one electrode area with the smaller resistance.
at least one electrode area with a larger resistance is larger than a length of the at least one electrode area with a smaller resistance;
a cross-sectional area of the at least one electrode area with the larger resistance is the same as a cross-sectional area of the at least one electrode area with the smaller resistance; and
a resistivity of the at least one electrode area with the larger resistance is the same as a resistivity of the at least one electrode area with the smaller resistance.
15. (Currently Amended) The display panel according to claim 5, wherein the sub-pixels in a first color are red sub-pixels, the sub-pixels in the second color are green sub-pixels, and the sub-pixels in the third color are blue sub-pixels.
16. (Currently Amended) A display device, comprising:
a display panel, wherein:
the display panel comprises a plurality of pixel elements and a first power supply line, wherein each of the plurality of pixel elements comprises a plurality of sub-pixels, each of the plurality of sub-pixels comprises a light-emitting element and a pixel circuit, and an anode of the light-emitting element is electrically connected with the first power supply line through the pixel circuit;
the plurality of sub-pixels comprise a first type of sub-pixels and a second type of sub-pixels, wherein a turn-on voltage of the light-emitting element in each of the first in each of the second type of sub-pixels; and
a first equivalent resistor between the anode of the light-emitting element in each of the first type of sub-pixels and the first power supply line, and a second equivalent resistor between the anode of the light-emitting element in each of the second type of sub-pixels and the first power supply line, wherein a resistance of the first equivalent resistor is larger than a resistance of the second equivalent resistor.
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
8.	Claims 1-16 are considered to be allowable.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display panel, comprising:
....
wherein a resistance of the first equivalent resistor is larger than a resistance of the second equivalent resistor;

....
wherein a resistance of the first equivalent resistor is larger than a resistance of the second equivalent resistor;
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819